Citation Nr: 0029919	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
parent's dependency and indemnity compensation benefits in 
the amount of $672.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to 
June 1994; he died on June [redacted],1994.  The appellant 
is his mother. 

This matter arises from a July 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Petersburg, Florida, Regional 
Office (RO).  Therein, it was held that recovery of the 
overpayment at issue would not violate the principals of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

Throughout the appellate process, the appellant contended 
that because she had no income other than her dependency and 
indemnity compensation benefits, repayment of the 
indebtedness at issue would subject her to undue economic 
hardship.  However, in her statement dated May 31, 2000, she 
indicated that she was to begin 

working on June 1, 2000.  The record does not reflect a 
current statement, however, of her monthly income and 
expenses.  Given that the appellant's employment status has 
changed, the Board believes that current information 
regarding her income and expenses should be made a part of 
the record prior to further appellate consideration.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The  appellant should be requested to 
submit an updated VA Form 20-5655, 
Financial Status Report.  She should be 
advised that her failure to submit this 
information may adversely affect her 
claim.  All information so received 
should be made a permanent part of the 
appellate record.

2.  The COWC should again review the 
claim.  If the benefit sought on appeal 
is not granted, both the appellant and 
her representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim. The appellant 
has the right to submit additional evidence 

and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


